Title: To James Madison from Edward Caffarena, 12 July 1817
From: Caffarena, Edward
To: Madison, James


SirGenoa the 12 of July 1817
I had the honor to present my respects to You Sir the 25th: of July last Year, giving you notice, that I had Shipped on Board the Ship Gosport of Philadelphia, Isaiah Bunker Master, two Boxes to your address containing a Statue of Bonaparte, with a Pedestal, and finding myself deprived of your new’s accusing the reception of the same, this induces me by way of precaution to inclose herein a duplicate receipt of the same Captain, who arrived in Philadelphia towards the end of September or the begining of October last year.
I shall with pleasure hear from You Sir if the whole has been consigned in good order. I beg you to excuse the liberty, while I have the honor to remain with due respect Sir Your Most Obt: Servant
Edward CaffarenaV: Consul
